t c memo united_states tax_court kenneth d humphrey petitioner v commissioner of internal revenue respondent docket no filed date kenneth d humphrey pro_se derek p richman for respondent memorandum findings_of_fact and opinion vasquez judge respondent issued a notice_of_deficiency determining a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether unless otherwise indicated all section references are to the internal continued petitioner is entitled to a deduction for unreimbursed employee business_expenses entitled to a deduction for legal fees and liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in florida when he filed the petition i petitioner’s background and employment in petitioner worked as a customs and border protection cbp officer for the u s department of homeland security dhs as a cbp officer petitioner’s primary responsibility was to inspect the documentation and personal effects of arriving airline passengers petitioner resigned from dhs on date and was unemployed for the remainder of under dhs’ reimbursement policy in effect during employees who paid work-related expenses for travel and the like were entitled to reimbursement however dhs required employees to request authorization before incurring such expenses if dhs approved the request it gave employees a budget and required continued revenue code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure them to return with receipts petitioner did not seek reimbursement from dhs for any of his purported employee business_expenses ii petitioner’s tax_return petitioner filed a form_1040 u s individual_income_tax_return for the tax_year on his schedule a itemized_deductions petitioner claimed deductions of dollar_figure for unreimbursed employee business_expenses dollar_figure for tax_return preparation fees and dollar_figure for other expenses on a miscellaneous_itemized_deductions statement attached to his return petitioner allocated the entire portion of other expenses to certain attorney and accounting fees iii notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner for the tax_year respondent disallowed petitioner’s schedule a deductions for unreimbursed employee business_expenses tax_return preparation fees and other expenses respondent also determined an accuracy-related_penalty pursuant to sec_6662 petitioner timely petitioned this court and a trial was held in miami florida on date i evidentiary matter opinion attached to petitioner’s opening and reply briefs are several exhibits which were not included in the stipulation of facts or offered into evidence at trial respondent objects to petitioner’s use of exhibits in petitioner’s opening brief statements in briefs do not constitute evidence rule c 48_tc_704 aff’d per curiam 413_f2d_1047 9th cir chapman v commissioner tcmemo_1997_147 berglund v commissioner tcmemo_1995_536 the record in this case was closed at the conclusion of trial on date accordingly the additional exhibits attached to petitioner’s briefs are not part of the record and will not be considered by the court ii burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of we note that respondent did not file a motion to strike under rule proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate expenses underlying claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite petitioner does not contend that the burden_of_proof should be shifted to respondent pursuant to sec_7491 and there is no justification on this record for doing so see 116_tc_438 iii schedule a deductions a unreimbursed employee business_expenses petitioner claimed a deduction of dollar_figure for unreimbursed employee business_expenses consisting of vehicle and travel_expenses parking fees tolls and transportation_expenses meals and entertainment_expenses and various other expenses petitioner argues that these expenses are deductible because his position at dhs necessitated them respondent contends that petitioner is not entitled to the deduction because petitioner did not seek reimbursement for any of his purported expenses or show that they were not reimbursable for the below reasons we sustain respondent’s determination sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business but personal living or family_expenses are not deductible sec_162 sec_262 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite whether an expenditure is ordinary and necessary is generally a question of fact commissioner v heininger u s pincite a trade_or_business includes the trade_or_business of being an employee 91_tc_352 54_tc_374 expenses are not necessary under sec_162 when an employee fails to claim reimbursement for expenses paid in the course of his employment when entitled to do so 788_f2d_1406 9th cir aff’g tcmemo_1984_533 accordingly a taxpayer cannot deduct employee business_expenses to the extent he is entitled to reimbursement from his employer for an expenditure related to his status as an employee see 79_tc_1 the taxpayer bears the burden of establishing that his employer would not have reimbursed him for such expenses see 24_tc_21 benson v commissioner tcmemo_2007_113 putnam v commissioner tcmemo_1998_285 he can do so by showing that he was required or expected to bear these costs see 59_tc_696 see also dunkelberger v commissioner tcmemo_1992_723 finding that management team expected taxpayer to bear expense of business lunches with vendors where the taxpayer’s employer has a reimbursement policy that covers the expenses the taxpayer must show that he sought reimbursement from his employer for the expenses orvis v commissioner f 2d pincite petitioner failed to establish that his purported employee_expenses were not reimbursable the dhs policy for required employees to obtain prior authorization to incur reimbursable expenses if authorization was granted employees were required to submit receipts to the appropriate processing office to receive reimbursement at trial humberto adan petitioner’s direct supervisor in credibly testified that dhs had no records of any reimbursement claims or work-related travel for petitioner petitioner neither testified nor offered other evidence showing otherwise further petitioner failed to offer any credible_evidence that dhs expected him to bear the cost of his purported expenses we therefore sustain respondent’s disallowance of petitioner’s schedule a deduction for employee business_expenses b attorney’s fees and professional services fees petitioner claimed a deduction of dollar_figure for legal expenses on his schedule a petitioner argues that he can deduct these expenses because they were paid for the purposes of resolving an equal employment opportunity commission eeoc lawsuit against dhs respondent contends that petitioner is not entitled to the deduction because he did not substantiate his purported legal we decline to credit petitioner’s uncorroborated testimony that his hazmat coordinator position necessitated his purported expenses expenses or show that they were related to business activity for the below reasons we agree with respondent the deduction for legal fees turns on the origin of the claim giving rise to those fees in general legal fees are deductible under sec_162 only if the fees paid originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected with that trade_or_business see 372_us_39 kenton v commissioner tcmemo_2006_13 the origin of the claim is found by analyzing the facts united_states v gilmore u s pincite and the basis of the transaction out of which the litigation arose 59_tc_708 petitioner failed to prove that his claimed attorney’s fees were sufficiently related to his employment with dhs his only trade_or_business in to support his deduction petitioner provided carbon copies of checks to the firm of stiberman law p a stiberman totaling dollar_figure and bank statements however none of these documents establish that stiberman represented petitioner in his eeoc claim or any other action pertaining to dhs conversely respondent offered credible_evidence showing that petitioner actually retained stiberman to represent him in a personal bankruptcy proceeding completely unrelated to his employment with dhs we therefore find that petitioner’s purported payments to stiberman constitute a nondeductible personal_expense and we sustain respondent’s disallowance of petitioner’s deduction for attorney’s fees and accounting fees iv accuracy-related_penalty respondent argues that petitioner is liable for an accuracy-related_penalty under sec_6662 and b and for either negligence or disregard of rules or regulations or for a substantial_understatement_of_income_tax petitioner argues that he is not liable because he adequately disclosed his tax positions on his return and acted with reasonable_cause pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax however a taxpayer is not liable for the accuracy-related_penalty under either provision if the taxpayer adequately disclosed the relevant fact sec_5 petitioner also claimed a dollar_figure deduction for tax_return preparation fees which was disallowed by respondent petitioner failed to offer any evidence or make any arguments on brief or at trial with respect to the deductibility of his purported tax_return preparation fees accordingly we deem the issue conceded by petitioner while petitioner did not address his liability for the accuracy-related_penalty in his petition we find that this issue was tried by consent see rule b affecting the item in a statement attached to the return and had a reasonable basis for that treatment7 or there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6662 sec_6664 sec_1_6662-3 sec_1_6664-4 income_tax regs whether the taxpayer acted with reasonable_cause depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir see also 85_tc_934 the adequate_disclosure exception does not apply where the taxpayer fails to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet his burden by proving that he acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs respondent satisfied his burden of production with regard to negligence respondent established that petitioner claimed several deductions to which he was not entitled and was unable to substantiate a large portion of his purported legal expenses petitioner who bears the burden of persuasion has not come forward with sufficient evidence that respondent’s determination is incorrect we are not persuaded that petitioner adequately disclosed the relevant facts affecting the tax treatment of his purported expenses petitioner offered no evidence showing that he had a reasonable basis for his return positions or that he made a good-faith effort to comply with the code accordingly we hold that petitioner is liable for a sec_6662 accuracy-related_penalty in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
